       Case 1:10-cr-00228-LTS Document 1509-1 Filed 10/03/18 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------- X
                                      :
UNITED STATES OF AMERICA              :
                                      :
            -v.-                      :                        SECOND FINAL ORDER OF
                                      :                        FORFEITURE
PETER B. MADOFF,                      :
                                      :                       S7 10 Cr. 228 (LTS)
                                      :
                 Defendant.           :
                                      :
------------------------------------- X
               WHEREAS, on or about June 29, 2012, the Court entered a Preliminary Order of

Forfeiture (the “Preliminary Order of Forfeiture”) (D.E. 246), which ordered the forfeiture to the

United States of, inter alia, all right, title and interest of PETER B. MADOFF (the “Defendant”),

in the following: any and all interest in property held by, on behalf of, or legally or beneficially

owned by Peter B. Madoff, Marion Madoff, and/or Shana Madoff;

               WHEREAS, on or about January 18, 2013, the Government seized all property

located in a storage unit at Extra Space Storage in Hauppauge, New York (the “Storage Unit

Property”);

               WHEREAS, on or about December 18, 2012, the Government seized $21,260.00

in United States Currency from Peter and/or Marion Madoff at 975 Park Avenue, Apt 6B, located

in New York, NY (the “Seized Currency”, collectively with the Storage Unit Property, the

“Specific Property”);

               WHEREAS, the Preliminary Order of Forfeiture directed the United States to

publish, for at least thirty (30) consecutive days, notice of the Preliminary Order of Forfeiture,

notice of the United States= intent to dispose of the Specific Property, and the requirement that any

person asserting a legal interest in the Specific Property must file a petition with the Court in
       Case 1:10-cr-00228-LTS Document 1509-1 Filed 10/03/18 Page 2 of 3



accordance with the requirements of Title 21, United States Code, Sections 853(n)(2) and (3). The

Preliminary Order of Forfeiture further stated that the United States should, to the extent

practicable, provide direct written notice to any person known to have an alleged interest in the

Specific Property and as a substitute for published notice as to those persons so notified;

               WHEREAS, the provisions of Title 21, United State Code, Section 853(n)(1), Rule

32.2(b)(6) of the Federal Rules of Criminal Procedure, and Rules G(4)(a)(iv)(C) and G(5)(a)(ii) of

the Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions, require

publication of a notice of forfeiture and of the Government’s intent to dispose of the Specific

Property before the United States can have clear title to the Specific Property;

               WHEREAS, the Notice of Forfeiture and the intent of the United States to dispose

of the Specific Property was posted on an official government internet site (www.forfeiture.gov)

beginning on May 14, 2016, for thirty (30) consecutive days, through June 12, 2016, pursuant to

Rule G(4)(a)(iv)(C) of the Supplemental Rules for Admiralty and Maritime Claims and Asset

Forfeiture Actions and proof of such publication was filed with the Clerk of the Court on October

3, 2018 (D.E. 1508);

               WHEREAS, the defendant, Marion Madoff, Shana Madoff and other Madoff

family members (the “Interested Parties”), were the only persons and entities known to the

Government to have a potential interest in the Specific Property;

               WHEREAS, on or about June 29, 2012, the Court entered a Stipulation and Order

between the Government and various Madoff family members identified in the Stipulation and

Order which resolved their potential interest in the Specific Property;




                                                 2
        Case 1:10-cr-00228-LTS Document 1509-1 Filed 10/03/18 Page 3 of 3



               WHEREAS, thirty (30) days have expired since final publication of the Notice of

Forfeiture and no petitions or claims to contest the forfeiture of the Specific Property have been

filed; and

               WHEREAS, pursuant to Title 21, United States Code, Section 853(n)(7), the

United States shall have clear title to any forfeited property if no petitions for a hearing to contest

the forfeiture have been filed within thirty (30) days of final publication of notice of forfeiture as

set forth in Title 21, United States Code, Section 853(n)(2);

               NOW, THEREFORE, IT IS ORDERED, ADJUDGED AND DECREED THAT:

               1.      All right, title and interest in the Specific Property is hereby forfeited and

vested in the United States of America, and shall be disposed of according to law.

               2.      Pursuant to Title 21, United States Code, Section 853(n)(7) the United

States of America shall and is hereby deemed to have clear title to the Specific Property.

               3.      The United States Marshals Service (or its designee) shall take possession

of the Specific Property and dispose of the same according to law, in accordance with Title 21,

United States Code, Section 853(h).

               4.      The Clerk of the Court shall forward four certified copies of this Final Order

of Forfeiture to Assistant United States Attorney Alexander J. Wilson, Chief of the Money

Laundering and Asset Forfeiture Unit, United States Attorney’s Office, Southern District of New

York, One St. Andrew’s Plaza, New York, New York 10007.

Dated: New York, New York
       October ______, 2018
                                                       SO ORDERED:

                                                       ____________________________________
                                                       HONORABLE DENNY CHIN
                                                       UNITED STATES CIRCUIT JUDGE
                                                       SITTING BY DESIGNATION
                                                  3
